Citation Nr: 0804113	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
Type II (DM) with hypertension, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from February 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in December 2007.  

The Board notes that at the time of the veteran's January 
2006 VA examination, the examiner indicated that the veteran 
had peripheral vascular disease which might be related to his 
service-connected DM.  The issue of entitlement to a separate 
evaluation for peripheral vascular disease is referred to the 
RO for initial consideration.  


FINDINGS OF FACT

1.  The veteran's DM requires a restricted diet only; the 
need for insulin or oral hypoglycemic agent or restricted 
activities is not demonstrated.

2.  The veteran's hypertension is not manifested by need for 
medication but diastolic pressure has always been 
predominantly less than 100, and systolic pressure 
predominantly less than 160.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for DM have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In an increased-compensation claim, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Vazquez-Flores v. Peake, No. 
05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008)

In a December 2005 letter the RO informed the veteran of the 
information and evidence necessary to substantiate the claim, 
namely that evidence was needed to show that the condition 
had worsened.  The criteria for an increased rating for 
diabetes mellitus would be satisfied by a noticeable 
worsening of the disability, i.e. restrictions in activities 
and the need for medication.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The criteria for an increased rating for 
hypertension arguably require a specific measurement on test 
results, but at his hearing the veteran and his 
representative stated that the veteran's hypertension was 
under control with medications.  These statements indicate an 
understanding that a higher rating would require blood 
pressure measurements and that there was no increase in the 
severity of the disability.  He was also told what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  September and 
October 2006 letters told the veteran to submit all pertinent 
information in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As DM and hypertension have already been recognized as 
service connected, the first three Dingess elements are 
substantiated.  September and October 2006 letters provided 
notice as to the rating of disability and the effective date.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded a VA 
examination.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007)  

Ratings for DM are governed by criteria and set forth in 
38 C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

With regard to hypertension, the rating schedule provides a 
10 percent evaluation when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101.

Effective October 6, 2006, the VA regulation relating to DC 
7101 was amended to include note 3 which states that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types.  There were no substantive 
changes in the regulation.

In September 2005, the veteran requested an increased 
evaluation for DM.  He noted that he had recently been 
diagnosed with high blood pressure and was on medication for 
this condition.  

Treatment records show that the veteran's blood pressure was 
128/82 at the time of an October 2002 visit.  In December 
2002, the veteran's blood pressure was 122/84.  In September 
2005, his blood pressure was 150/90.  He was prescribed 
lisinopril for high blood pressure.  

In January 2006, the veteran was afforded a VA examination in 
conjunction with his claim.  The examiner noted that he had 
completely reviewed the claims folder.  The veteran was noted 
to have had DM since 1992.  At that time, he was placed on a 
diet and put on Micronase.  The diet was successful and the 
veteran lost 40 pounds.  

The examiner noted that the veteran had not been hospitalized 
and that he had not had any history of ketoacidosis or 
hypoglycemia that he was aware of.  He did follow a low 
carbohydrate diet and was able to bring his weight down from 
225 to 180.  He now kept his weight around 180 pounds and had 
been able to stay off medication.  He did not report any 
restriction of activities.  He did have episodes of fatigue 
at times, which had been a little more noticeable in the 
recent months.  They were not activity related.  The veteran 
did see a diabetic provider one or two times per year but he 
was not on medication.  

The veteran had no history of erectile dysfunction, fungal 
infections, balanitis, or loss of strength.  He also reported 
no history of coronary artery disease, myocardial infarction, 
cerebrovascular accident, shortness of breath, or history of 
angina.  There was also no evidence of retinopathy.  

The veteran did complain of cold feet at times and also 
reported that he was told in the past that his pulses were a 
little diminished in both feet.  

He was newly diagnosed with hypertension in September 2005 
and had been placed on lisinopril, 5 mg. per day.  In 
November 2005, the veteran was seen again and his blood 
pressure was 144/84.  His medication was increased to 10 mg. 
per day.  The veteran had not had any chest pain.  
Neurologically he did get tingling in his fingers on the left 
hand.  He had not had any tingling in his feet.  The veteran 
did not have any symptoms of carpal tunnel or peripheral 
neuropathy.  He also had no symptoms of dysuria, bowel 
impairment, or sexual dysfunction.  

Physical examination revealed a well developed male.  His 
weight was 186 lbs. and his height was 5 feet 8.5 inches.  
His blood pressure in the left arm was 134/80 and his blood 
pressure in the right was 130/78.  When lying down his blood 
pressure was 140/76.  His pulse was regular at 68 bpm and his 
respiratory rate was 18.  The femoral pulses were 2+ but the 
popliteal pulses could not be felt.  The pedal pulses were 
1+, bilaterally.  He had no peripheral edema.  Monofilament 
test was negative in both feet.  There was no retinopathy on 
vision testing.  There was no evidence of fungal infection or 
rashes.  Feet were warm to the touch.  There was a dystrophic 
nail on the right great toe.  

The examiner indicated that the veteran was a noninsulin-
dependent diabetic controlled with diet, weight control, and 
exercise.  He had no associated retinopathy, neuropathy, or 
loss of function.  He did have mild peripheral vascular 
disease as evidenced by cold feet and the diminished pulses 
in his feet.  The examiner indicated that this could possibly 
be related to his DM.  The veteran was also noted to have a 
diagnosis of hypertension which might be related to his DM.  

In his April 2006 notice of disagreement, the veteran 
indicated that he felt that an increased evaluation was 
warranted as a result of his having to be on continuous 
medication for hypertension.  In his December 2006 
substantive appeal, the veteran again reported that he was on 
a controlled diet for his DM and on medication for his 
hypertension and hypertensive disease.  

At his December 2007 hearing, the veteran testified that his 
hypertension medication had been increased to 40 mg. per day.  
He noted that it went up to 20 mg. in March and that it had 
been increased to 40 mg since that time.  He stated that he 
had had no complications from the medication.  The veteran 
testified that he was not currently taking medication for his 
DM.  He reported that he was averaging about 4 hours of sleep 
per night.  

The above evidence, shows that the veteran's DM requires a 
restricted diet, but does not require either insulin or oral 
hypoglycemic agents.  There was no indication that the 
veteran required any medication for his DM at the time of his 
January 2006 VA examination.  The veteran has also testified 
that he does not require any medication to control his DM.  
He has contended that the use of medications for hypertension 
satisfies the criteria for a higher evaluation for DM.  There 
is no evidence, however, that the veteran is taking insulin 
or hypoglycemic agents.  The use of medication to control 
hypertension does not satisfy the schedular criteria for a 
higher evaluation for DM.  Accordingly, a disability rating 
greater than 10 percent under DC 7913 is not warranted.  

With regard to the hypertension, the Board notes that under 
DC 7913, noncompensable complications are considered part of 
the diabetic process.  In this case, it must be determined 
whether a separate compensable disability evaluation may be 
assigned for the veteran's hypertension, which has been 
linked to his DM.  

The evidence of record does not show any systolic blood 
pressure reading of 160 or more or a diastolic blood pressure 
reading of 100 or more during the appeal period.  Although 
the veteran takes blood pressure medication regularly, there 
is no history of diastolic pressure predominantly 100 or more 
at any time during the appeal period.  His disability, 
therefore, does not approximate the criteria for a 
compensable evaluation.  For these reasons, the 
noncompensable rating is the proper rating for the appeal 
period.  

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been hospitalized for his service-
connected DM or hypertension.  While the veteran has reported 
that he is currently not employed, he has indicated that this 
arises from his ankylosing spondylitis condition.  

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess 10 percent for DM with hypertension 
is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


